THIRD DIVISION
                                 GOBEIL
                          COOMER and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 13, 2019




In the Court of Appeals of Georgia
 A18A1789. GOLDEAGLE VENTURES, LLC v. COVINGTON
     SPECIALTY INSURANCE COMPANY.

      COOMER, Judge.

      Goldeagle Ventures, LLC (“Goldeagle”) appeals from the trial court’s denial

of its motion for partial summary judgment and the grant of summary judgment in

favor of its insurer, Covington Specialty Insurance Company (“Covington”). In its

motion, Goldeagle argued that the insurance policy that it obtained from Covington

covered the cost of repairing lights that were damaged in an electrical storm in the

space it leased from Sugarloaf Mills Limited Partnership at Sugarloaf Mills Mall.

Conversely, Covington argued that the lights were not covered under the policy, and

the trial court agreed. We affirm the judgment of the trial court.
      “On appeal from the grant of summary judgment this Court conducts a de novo

review of the evidence to determine whether there is a genuine issue of material fact

and whether the undisputed facts, viewed in the light most favorable to the

nonmoving party, warrant judgment as a matter of law.” Blake v. KES, Inc., 329 Ga.

App. 742, 742 (766 SE2d 138) (2014) (footnote omitted). Viewed in the light most

favorable to Goldeagle, the evidence shows that Goldeagle leased a building that

contained Open High Bay Industrial Metal Halide 400W lights (“the lights”) that

were attached to the building and in place before Goldeagle leased the space from

Sugarloaf Mall. According to Goldeagle, the lights were attached to the end of a

metal rod by a hook and thumb screw attached to the light assembly. They were

plugged into a common power receptacle above the support beam to which the metal

rod was attached and could be removed by hand without using any tools. A lightning

storm damaged 103 of the 320 lights.

      At the time of the storm, Goldeagle had a commercial property insurance policy

issued by Covington. The policy provided $125,000 in coverage for “Business

Personal Property,” as stated on the “Commercial Property Coverage Part

Declarations.” In pertinent part, the relevant provisions state:



                                          2
A. Coverage

     We will pay for direct physical loss of or damage to Covered Property
     at the premises described in the Declarations caused by or resulting from
     any Covered Cause of Loss.


     1. Covered Property

     Covered Property . . . means the type of property described in this
     section, A. 1. and limited in A. 2., Property Not Covered, if a Limit of
     Insurance is shown in the Declarations for that type of property.


           a. Building, meaning the building or structure described in the
           Declarations, including: (1) Completed additions; (2) Fixtures,
           including outdoor fixtures; (3) Permanently installed: (a)
           Machinery and (b) Equipment; (4) Personal property owned by
           you that is used to maintain or service the building or structure or
           its premises. . . .


           b. Your Business Personal Property located in or on the
           building as described in the Declarations . . . consisting of the
           following unless otherwise specified in the Declarations or on the
           Your Business Personal Property – Separation of Coverage form:
           (1) Furniture and fixtures; (2) Machinery and equipment; (3)
           “Stock”; (4) All other personal property owned by you and used
           in your business; (5) Labor, materials or services furnished or
           arranged by you on personal property of others; (6) Your use
           interest   as    tenant   in   improvements    and    betterments.

                                          3
             Improvements and betterments are fixtures, alterations,
             installations or additions: (a) Made a part of the building or
             structure you occupy but do not own; and (b) You acquired or
             made at your expense but cannot legally remove; (7) Leased
             personal property for which you have a contractual responsibility
             to insure, unless otherwise provided for under Personal Property
             of Others.


             c. Personal Property of Others that is: (1) In your care, custody
             or control; and (2) Located in or on the building described in the
             Declarations. . . . However, our payment for loss of or damage to
             personal property of others will only be for the account of the
             owner of the property.




      Goldeagle submitted a claim to Covington under the policy for the damaged

lights. Covington denied the claim on the grounds that the damaged lights were a part

of the building rather than business personal property and were not installed by

Goldeagle as a betterment or improvement. Covington indicated that there was no

coverage for the building and directed Goldeagle to Section “A. 1. (b)” of the policy,

which is quoted above. Goldeagle then filed its action against Covington for breach

of contract and bad faith. Covington moved for summary judgment, arguing that the

policy precluded coverage and that its denial was not made in bad faith. Goldeagle

                                          4
filed a cross motion for partial summary judgment on its breach of contract claim. The

trial court summarily denied Goldeagle’s motion and granted Covington’s. This

appeal followed, in which Goldeagle argues, in two separate enumerations of error,

that the trial court erred in refusing to grant its motion and in granting Covington’s

motion. We address these errors simultaneously and find that the trial court’s

judgment is correct.

      “At the outset, we note that insurance in Georgia is a matter of contract, and

this Court has long held that such contract disputes are well suited for adjudication

by summary judgment because construction of a contract is ordinarily a matter of law

for the court.” Southern Trust Ins. Co. v. Cravey, 345 Ga. App. 697, 698 (814 SE2d

802) (2018) (citation and punctuation omitted). When construing a contract,

      we must first decide whether the language is clear and unambiguous. Of
      course, under Georgia law, an insurance company is free to fix the terms
      of its policies as it sees fit, so long as they are not contrary to the law,
      and it may insure against certain risks while excluding others. And as is
      true with all contracts, unambiguous terms in an insurance policy require
      no construction, and their plain meaning will be given full effect,
      regardless of whether they might be of benefit to the insurer, or be of
      detriment to an insured. Thus, if the language is unambiguous, the court
      simply enforces the contract according to its clear terms; the contract
      alone is looked to for its meaning. But if a contract is ambiguous, the

                                           5
      court must apply the rules of contract construction to resolve the
      ambiguity. And contractual provisions are ambiguous when they are
      susceptible to more than one meaning, even if each meaning is logical
      and reasonable. Indeed, a contract is ambiguous if the words leave the
      intent of the parties in question—i.e., that intent is uncertain, unclear, or
      is open to various interpretations.


Auto-Owners Ins. Co. v. Neisler, 334 Ga. App. 284, 286-287 (1) (779 SE2d 55)

(2015) (punctuation and footnotes omitted).

      In order to determine what coverages were provided in an insurance policy, we

look first to the Declaration Page of the policy. As we explained in Simalton v. AIU

Ins. Co., 284 Ga. App. 152, 154 (1) (643 SE2d 553) (2007),

      [t]he Declarations Page represents the means by which an insurer tailors
      its standard form policy to allow insureds to purchase only the types of
      coverage, and the amount of such coverage, that they desire. It “is the
      one part of the policy likely to be read by the insured, and contains the
      terms most likely to have been requested by the insured.” 16 Richard A.
      Lord, Williston on Contracts, § 49:25 (4th ed.); see also Zacarias v.
      Allstate Ins. Co., 168 N.J. 590, 775 A2d 1262, 1270 (2001) (Because the
      declarations page is the “one page most likely to be read and understood
      by the insured,” insurers should “incorporate thereon as much
      information as may reasonably be included.”). For that reason, the form
      policy must be read together with the Declarations Page to determine



                                            6
      exactly which coverages, and in what amounts, an insured has
      purchased.


Id. at 154 (1) (footnote and punctuation omitted). Insurers are allowed “to issue

standard form policies, containing multiple coverage provisions, even though not all

coverages have been purchased by an insured.” Id.

      Having considered the Declarations Page and the policy provisions at issue, we

find that the contract at issue is not ambiguous. The terms of the contract are clear and

its provisions, including the Declarations Page and the full policy, are susceptible to

one meaning. The intent of the parties can be ascertained from the contract itself.

      The only coverage provided under the contract is for Goldeagle’s “Business

Personal Property” and Goldeagle’s argument that the property in issue is insured

under the “Building” coverage is contrary to the terms of the contract. Under the

section entitled “Coverages Provided” on the Declarations Page, only “Business

Personal Property” is listed. The Declarations Page also states “Insurance at the

described premises applies only for coverage for which a limit of insurance is

shown.” On its face, the policy shows that the only limit of insurance shown in the

Declarations Page is for Business Personal Property. The “Building and Personal

Property Coverage Form” defines “Covered Property” as “the type of property

                                           7
described in this section . . . if a Limit of Insurance is shown in the Declarations for

that type of property.” (Emphasis added). “Covered Property” includes three

categories: “Building,” “Your Business Personal Property,” and “Personal Property

of Others.” The policy does not show that Goldeagle purchased or paid a premium for

building coverage or for coverage for the personal property of others. Thus, to

determine the items the policy intended to cover, we look to items that are covered

as “Your Business Personal Property.”

      In its appellate brief, Goldeagle does not articulately set forth the argument that

the lights were covered as fixtures under the coverage for “Your Business Personal

Property.” To be covered under the policy, the lights must be “fixtures . . . (a) Made

a part of the building or structure . . . and (b) You acquired or made at your expense.”

The Court has nonetheless reviewed the coverage for “Your Business Personal

Property” and concludes that Goldeagle cannot establish that coverage for the lighting

at issue existed.

      The removable lights were not made part of the building and do not fit within

a common definition of fixtures. Goldeagle explains the lights are not “part of the

building” by describing their movable, non-permanent qualities. In addition, while

the policy does not define the term “fixtures,” “[i]n the context of an insurance policy,

                                           8
absent a definition the court is entitled to use the dictionary to determine the plain and

generally accepted meaning of the term.” American National Property & Cas. Co. v.

Amerieast, Inc., 297 Ga. App. 443, 446-447 (1) (677 SE2d 663) (2009) (citation and

punctuation omitted). Fixture is defined as “[a]n article in the nature of personal

property which has been so annexed to the realty that it is regarded as a part of the

land; [t]hat which is fixed or attached to something permanently as an appendage, and

not removable.” Black’s Law Dictionary 574 (5th Ed. 1979). Webster’s dictionary

defines fixture as an item of movable property that is fixed or attached as a permanent

appendage or as a structural part. See Merriam-Webster Online Dictionary (2019)

https://www.merriam-webster.com/dictionary/fixture. Goldeagle’s description of the

ease with which the lights could be removed and replaced lends to the conclusion that

they do not have the qualities of being “not removeable,” attached permanently, or

regarded as a part of the land. Since the lights were not fixtures made part of the

building, they are not “Your Business Personal Property” and, consequently, not

covered under Section A.1.b(6).

      Even if we concluded the lights were fixtures made part of the building, they

are not “Your Business Personal Property” because they were not “acquired or made

at [Goldeagle’s] expense.” Section A.1.b(6) coverage requires fixtures to be both

                                            9
made part of the building and acquired or made at the insured’s expense. It is

undisputed the lights here were not installed or purchased by Goldeagle but rather

were already in place when Goldeagle moved into the building. See generally Atlanta

Eye Care, Inc. v. Aetna Cas. & Sur. Co., 185 Ga. App. 507 (364 SE2d 634) (1988)

(insurer not responsible for betterments and improvements not paid for by the tenant);

Tu v. Dongbu Ins. Co., 2018 U.S. Dist. LEXIS 151322 (sewer or subfloor installed

before the owner acquired the property and therefore not acquired or made at owner’s

expenses are not covered as improvements or betterments under business personal

property). The lights that are the subject of Goldeagle’s claim were purchased and

installed prior to Goldeagle’s tenancy. Thus, we conclude that the lights are not

covered as “Your Business Personal Property,” which is the only coverage that

Goldeagle purchased.

      Goldeagle argues in the alternative that if the lights are not fixtures within the

meaning of Section A.1.b(6) of the policy, they should be covered as “leased personal

property for which you have a contractual responsibility to insure,” which is also

listed as a category of business personal property. However, this argument also fails

because Goldeagle has not established that it had a responsibility to insure the lights.



                                          10
      Goldeagle cites to Article IX, Section 9.2 of the lease, entitled “Maintenance

by Tenant.” That section provides as follows:

      Tenant shall at all times, at Tenant’s sole cost and expense, keep the
      Premises . . . and all partitions, window and window frames and
      mouldings, glass, store fronts, doors, door openers, fixtures, equipment
      and appurtenances thereof (including lighting, heating, electrical,
      plumbing, waterproofing, ventilations and air conditioning fixtures and
      systems and other mechanical equipment. . . ) in good order, condition
      and repair and clean. . . .


While this provision requires Goldeagle to keep the lighting in good repair, it does

not require Goldeagle to insure the lighting. Section 11.2 of Article XI of the lease

agreement pertaining to insurance requires the tenant to insure its “merchandise, trade

fixtures, furnishing, wall covering, floor covering, carpeting, drapes, equipment and

all items of personal property of Tenant located on or within the Premises.”

Goldeagle’s specific inclusion of “lighting” in the list of items it was required to

maintain, while excluding “lighting” from the list of assets it was required to insure

under the lease, demonstrates that a duty to maintain is not equivalent to a duty to

insue. Thus, Goldeagle has not established that the lights are covered under Section

A.1.b of the policy.



                                          11
      In sum, the declarations page unambiguously states on its face that Goldeagle

obtained insurance coverage from Covington for its business personal property only

and Goldeagle has not carried its burden to establish that the lights were covered as

business personal property. Accordingly, the trial court did not err when it granted

summary judgment to Covington and denied partial summary judgment to Goldeagle.

      Judgment affirmed. Gobeil and Hodges, JJ., concur.




                                         12